Citation Nr: 0526169	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in which the RO granted a claim for 
service connection for PTSD and assigned an initial 30 
percent disability evaluation for that disorder.  

The veteran appeals the RO's initial rating following an 
original award of service connection for PTSD in January 
2003.  Consequently, the rating issue on appeal is not the 
result of a claim for an increased rating, but one involving 
the propriety of the original evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The sworn testimony of the veteran and his spouse were 
obtained at a videoconference hearing conducted by the Board 
in July 2005.  A transcript of this hearing is on file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran's PTSD is objectively shown to be manifested 
by a depressed mood, anxiety and some sleep difficulty, 
resulting in no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal, with no medical evidence of impairment 
of speech, short-and long-term memory, judgment, or abstract 
thinking.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5013, 
5103A, 5107A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim on appeal regards the assignment of an initial 30 
percent evaluation following the grant of service connection 
for PTSD.  As such, the appeal of this issue arises not from 
a "claim" but from an NOD filed with the RO's initial 
assignment of ratings upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
SOC provides the veteran with notice of the information or 
evidence needed to substantiate his appeal.  

In this case the veteran was afforded notice of VCAA in May 
2002 regarding the claim of service connection for PTSD 
before the grant of that claim in January 2003.  Thereafter, 
and although not required as noted above, the veteran was 
afforded another notice of VCAA regarding the evaluation of 
service-connected PTSD in July 2004, after the issuance of 
the May 2004 SOC and before the issuance of the March 2005 
supplemental statement of the case (SSOC).  Additionally, the 
duty to assist the veteran also has been satisfied in this 
case:  All identified and available VA and private treatment 
records were obtained, and the veteran was afforded VA PTSD 
examinations in July 2002 and October 2004.  Accordingly, the 
requirements of VCAA have been met.  



General Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown-that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings-does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  

Evaluation of PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, at 38 C.F.R. § 4.130.  Under this 
Diagnostic Code, a 30 percent disability rating is warranted 
for all psychiatric disabilities, to include the veteran's 
service-connected PTSD, when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Additionally, the Global Assessment of Functioning (GAF) 
scale reflects the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM) 
(4th ed.), p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), with the individual generally functioning 
pretty well, and with some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  



Analysis  

The veteran and his attorney have asserted that the veteran 
is entitled to an increased initial evaluation of at least 50 
percent, if not 70 percent, for service-connected PTSD on the 
basis of symptoms identified in several lay statements of the 
veteran, his spouse, son and sister.  At the hearing in July 
2005, the veteran's attorney representative specifically 
requested that the veteran be assigned a 50 percent 
disability evaluation for PTSD from April 22, 2002 (date of 
claim) to February 2004, and a 70 percent evaluation 
thereafter on the basis of emotional and occupational 
difficulty caused by his being diagnosed with pancreatic 
cancer in February 2004.  

The medical evidence of record shows that the objectively 
demonstrated symptoms of the veteran's PTSD do not meet, or 
more closely approximate, the criteria for an evaluation in 
excess of 30 percent under Diagnostic Code 9411 for any 
period of time during the appeal.  Specifically, repeated VA 
PTSD examinations of July 2002 and October 2004, as with VA 
treatment records and records from the Vets Center, show that 
the objectively demonstrated symptoms of the veteran's PTSD 
do not include any impairment of speech, in short-and long-
term memory, in judgment, or in abstract thinking-factors 
for consideration under Diagnostic Code 9411, which, if 
shown, would support a 50 percent evaluation.  To the 
contrary, VA examination reports of July 2002 and October 
2004, and treatment records similarly dated, show that the 
veteran does not attend regular psychiatric counseling at VA 
or privately, and that the veteran has had no psychiatric 
hospitalization, despite his complaints of reported 
nightmares, flashbacks, hypervigilance, anxiety, irritability 
and depression.  The lack of any mental health treatment or 
counseling, despite complaints of significant impairment and 
increasing symptomatology of PTSD, weighs heavily against the 
claim on appeal.  

VA and private treatment records show not only that the 
veteran does not attend PTSD group of individual therapy, but 
that he only very occasionally has his psychiatric 
medications reviewed by VA mental health professionals.  He 
has been advised on numerous occasions to seek and obtain VA 
mental health counseling, but the veteran appears to have 
refused to do so.  Specifically, in the year 2003, the 
veteran's PTSD "treatment" was limited to three 
appointments-on January 15, August 21, and December 5, 2003.  
In 2004, the veteran was seen three times as well, on March 
3, May 5, and June 3, 2004 (the veteran did not appear for an 
August 6, 2004 appointment).  Accordingly, the severely 
limited level of demonstrated "treatment" for PTSD, 
including the veteran's failure to participate in any PTSD 
group or individual therapy despite his complaints of severe 
and increasing social and industrial impairment, weighs 
heavily against the claim on appeal.  

The veteran also asserts that his medications have increased 
in severity, thus indicating greater impairment warranting an 
evaluation in excess of 30 percent for PTSD.  For several 
reasons, the argument is of little weight in the evaluation 
of service-connected PTSD.  First, VA treatment records show 
that the veteran's prescribed medications have fluctuated 
over the appeal period, both increasing and decreasing, 
albeit with an overall trend of increasing in dose from 10mg 
of Paxil in July and September 2002, to 60 mg in October 
2004, but with the simultaneous discontinuation of another 
medication.  A dose of 20 mg of Paxil was noted in November 
2002, with notation of a decrease to 30mg in January 2003 
"from 40mg," increased to 60 mg in November 2003, decreased 
to 40mg in March 2004, increased to 60 mg in May 2004, but 
with the discontinuance of Risperidone at that time, and 
continued at that dose in October 2004.  The particular dose 
of prescribed Paxil medication is not at issue on appeal, but 
rather, the level of resulting functional impairment 
resulting from symptoms of PTSD.  The salient point is that 
the veteran's use of Paxil medication, and occasionally other 
medications, appears to have succeeded in moderating symptoms 
of PTSD:  The veteran reported in May 2004 that he was doing 
okay, and that his sleeping habits had improved; the veteran 
has repeatedly denied any psychosis or mania, panic attacks, 
or legal problems on VA examinations.  

As noted above, a 50 percent evaluation under Diagnostic Code 
9411 anticipates impairment of speech, in short-and long-term 
memory, in judgment, or in abstract thinking-symptoms which, 
as noted above, are not demonstrated or more closely 
approximated by the medical evidence of record.  A 50 percent 
evaluation also anticipates such occupational and social 
impairment as to result in difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran and his spouse assert that the veteran is 
socially isolated and has difficulty establishing and 
maintaining effective work and social relationships, no 
medical evidence demonstrates this.  To the contrary, the 
veteran has maintained a 35 year marriage to his spouse, he 
has participated in the raising of their children, and he has 
maintained full-time employment throughout the appeal 
period-albeit with complaints of some difficulty.  The 
veteran currently works as a director of a vocational 
facility.  While these demonstrated facts counsel against any 
finding that the veteran has difficulty in establishing and 
maintaining effective work and social relationships, some 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks are shown.  
However, the criteria for a 30 percent evaluation under 
Diagnostic Code 9411 are not exceeded, as some occasional 
occupational and social impairment is anticipated by a 30 
percent evaluation.  

The veteran's GAF scores during the appeal support the above 
conclusions, and do not counsel for more than a 30 percent 
evaluation under Diagnostic Code 9411.  GAF scores have been 
consistent, ranging little from 65 on VA examination in July 
2002, 64 in November 2002, and 60 on VA examination in 
October 2004.  These scores, in the context of the limited 
clinical findings and lack of treatment, more closely 
approximates and do not exceed, the criteria for a 30 percent 
evaluation.  The veteran's GAF scores support the clinical 
evidence of record, which demonstrates that the veteran does 
not have impairment of speech, panic attacks, or few friends.  
Rather, the veteran is able to work and maintain both a 
career and a marriage, he supports a family, and clearly has 
some meaningful interpersonal relationships.  

The Board gives all due consideration to the lay statements 
of record, including those of the veteran's spouse, his son 
and his sister, dated in June 2002, August 2003 and October 
2003.  However, there is a conflict between the lay 
statements and the more objective medical and clinical 
evidence of record.  In this case, the veteran's subjective 
complaints of PTSD symptomatology exceed those which are 
clinically demonstrated on repeated examination.  While the 
veteran, his spouse, his son and sister are competent to 
provide evidence of observable symptoms, neither is competent 
to attribute any symptom to a given cause or diagnosis.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  These lay 
assertions are not, therefore, as probative as the objective 
clinical evidence of record.  "It is the responsibility of 
the BVA . . . to assess the credibility and weight to be 
given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  As is true with any piece of evidence, the 
credibility and weight to be attached to [evidence ... are] 
within the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998).  The Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
Board finds that the most probative evidence of record bodes 
against an evaluation in excess of 30 percent for any period 
of the appeal.  

The Board appreciates that the veteran is shown to have had 
emotional difficulty with various physical injuries sustained 
in two or three motor vehicle accidents (March 16, 2001, May 
29, 2001, and, possibly in June 2001), difficulty with the 
suicide of a colleague in 2001, and difficulty with a new job 
with significant responsibilities, he reported doing better 
in March 2004 and that the School Board was supporting him 
and his position with regard to a disagreement with another 
colleague.  As noted above, the veteran has shown an ability 
to maintain both social and occupational relationships, 
albeit with some difficulty.  These factors do not warrant an 
evaluation in excess of 30 percent under Diagnostic Code 
9411.  

The veteran complaints of greater impairment are also noted 
on private treatment records from the Vets Center, dated from 
July 2000 to July 2004, when the veteran ceased his treatment 
at this facility.  To the extent that the veteran's reports 
of greater impairment are recorded in these documents, the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Although the veteran believes that symptoms of his PTSD 
warrant an evaluation in excess of 30 percent, neither he, 
nor members of his family and extended family, have the 
medical credentials or training needed to offer such medical 
opinions.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
the veteran's opinion, as well the opinion of his spouse, son 
and sister, even when provided as sworn testimony, do not 
constitute competent medical evidence and lacks probative 
value.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim in this 
case.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's PTSD 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.  The Board finds that the schedular evaluation 
in this case is not inadequate.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any hospitalization for his 
PTSD, nor has he obtained any extensive treatment-the 
veteran's treatment has been very minimal.  The appellant has 
not offered any objective evidence of any symptoms due to 
PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  

The findings needed for an initial evaluation in excess of 30 
percent for PTSD are not demonstrated by the probative 
evidence of record.  Since the preponderance of the evidence 
is against the claim for an initial evaluation in excess of 
30 percent for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable and the claim is denied.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).  


ORDER

The claim for an initial evaluation in excess of 30 percent 
for PTSD is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


